 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDChicago Local 245, GraphicArtsInternational Union,AIFL-CIO'andThe Post Tribune,a Division ofNorthwest Publications,Inc. and Chicago Stereoty-pers UnionNo. 4, AFL-CIO. Case 13-CD-244March 28, 1975DECISION-AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS,KENNEDY, ANDPENELLOThis is a proceeding under Section 10(k) of the Na-tionalLabor Relations Act, as amended, followingcharges filed by The Post Tribune, a Division of North-west Publications, Inc., herein called the Employer,alleging that Chicago Local 245, Graphic Arts Interna-tionalUnion, AFL-CIO, herein called Photoengrav-ers, has violated Section 8(b)(4)(D) of the Act by en-gaging in certain proscribed activities with an object offorcing or requiring the Employer to maintain its as-signnnent of certain work to employees represented byPhotoengravers rather than to employees representedby Chicago Stereotypers Union No. 4, AFL-CIO,herein called Stereotypers. A duly scheduled hearingwas held before Hearing OfficerJamesM. McAuliff onDecember 16 and 17, 1974.2 All parties appeared andwere afforded full opportunity to be heard, to examineand cross-examine witnesses, and adduce evidencebearing on the issues. Thereafter, the Employer, thePhotoengravers, and the Stereotypers filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds they are freefrom prejudicial error. The rulings are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:ITHE BUSINESS OF THE EMPLOYERThe Post Tribune, A Division of Northwest Publica-tions, Inc., is a Delaware corporation engaged in thepublication of a daily newspaper in Gary, Indiana.During the past calendar or fiscal year, the Employerhad a gross volume of business in excess of $200,000,and it purchased and received from suppliers outsidethe State of Indiana goods valued in excess of $50,000.The Employer also carries local and national advertis-ing, subscribes to interstate news services, and pub-lishes nationally syndicated features. Accordingly, wefind, as the parties have stipulated, that the Employer1The names of the partiesappear asamended at the hearing2All dates hereafter are in 1974 unless otherwise stated.is engaged in commerce within the meaning of Section2(6) and (7) of the Actand that it will effectuate thepoliciesof theAct to assert jurisdiction herein.IITHE LABOR ORGANIZATIONSThe parties stipulated,and wefind, thatthe Photo-engravers and the Stereotypers are labor organizationswithin the meaning ofthe Act.III.THE DISPUTEA. Background and Factsof theDisputeTraditionally the Employer has used hot and cold-type processes to print its newspapers, with the cold-type processes predominating and expected to supplantthe hot-type processes completely by March 1975. In-volved herein is the switchover by the Employer fromone cold-type process to another.Under the traditional cold-type process, composingroom employees, by a technique referred to as "photo-composition," produce a body of reading matter onpaper, which is then pasted into position on a larger flatpiece of paper in the desired format. In the photoen-graving department the pasted-up page, after beingchecked for size and appropriateness for reproductionby the photoengraving process, is placed on a copyboard in front of a large camera and reproduced onfilm.After the negative is developed and inspected itgoes in a vacuum frame where it is placed on a photo-sensitive plate made of zinc or magnesium. Using avery high intensity light, the image from the negativeis transferred onto the photosensitive material. Theplate is then subjected to an "etching" stage, whichremoves the plate surface in the soft nonimage areas,leaving the reading matter and other image material inrelief form on the plate surface. The plate must beexamined to determine dot structure and depth of theetch. Finally, the plate is proofed and cut to proper size.The product of this process is a thin, lightweight,flexible plate carrying the image material in relief form,capable of being used as a printing plate, and ready formounting on a press. However, because of cost of pro-duction and limited speed of production of the equip-ment heretofore employed for this process, direct print-ing use of these photoengraving plates has not beeneconomically feasible.Instead, the Employer has operated an additionaldepartment to create duplicate plates by the techniqueknown as stereotyping. The completed plate is trans-ferred to the composing room for inclusion in a pageform or chase. The composing room sends it over to thestereotyping department.Stereotypers first transfer the copy from the mag-nesium plate to a moist papier mache mat by placing217 NLRB No. 31 CHICAGO LOCAL 245,GRAPHIC ARTSINTERNATIONAL UNIONthe matrix against the plate and subjecting it to theproper amount of pressureusing a matroller. The ma-trix is then removed, trimmed, and formed. It is put ina scorcher where it is dried. The relief matrix is thenplaced in a casting box where molten lead is pouredagainst it, thus producing, after cooling and hardening,a semicylindrical lead plate containinga raised imageof what is to be printed. The plate is milled and cooled,and then sent to the pressroom where it is mounted onthe press.The Employer contemplates that the speed of theMerigraph platemaking system will allow it to meet itspress needs for a sufficient number of thin, flexiblerelief plates without the necessity for producing dupli-cates of the plates in the stereotyping department. Un-der the Merigraph system, the productionstages fromthe original pasteup copy delivered by the composingroom through the camera, film developing, and han-dling will remain unchanged and will use the sameequipment in thesame location.The Merigraph systemcontinues to utilize the technique of a plate material,coated with a light-sensitive surface, with the filmplaced between that surface and a light source. How-ever, the plate material in this process is a liquidphotopolymer resin rather than magnesium. In addi-tion, the nuArc Printer, the plate processor, the etcherand its control panel, and certain other associatedequipment presently used will be removed from thephotoengraving department and be replaced by twoMerigraph 200 exposure units and companion Meri-graph developing units.In the Merigraph process, the image is transferred tothe surface of the plate by the same technique of hard-ening of theareas asa result of the passage of the lightthrough the clear portions of the negative, while thenonimage portions of the plate surface remain soft asa result of the blocking of the light by the dark,nonim-age portions of the negative. The unwanted back-ground materialcontinuesto be removed by a subtrac-tive process, in thiscaseusing detergent and waterfollowed by an airstream in a "washout unit," as distin-guished from a nitric acid solution in the case of mag-nesium.The inspection process as performed on a Merigraphplate is exactly thesameas the inspection process per-formed by photoengravers on a finishedmagnesiumplate. Factors such as relief depth, shoulder configura-tion dot structure, serif configuration, and other mat-ters are checked, and the skills involved in checking afinished Merigraph plate are the same as the skills -nec-essary to inspect a finished magnesium plate. The sig-nificant difference will be that the finished plates arecompleted at a rate sufficiently fast to permit the pro-duction of enough plates to meet the Employer's pressneeds so that duplication by the stereotyping process161will no longer be needed. It is expected that there willbe a transition period when some of the plates producedon the Merigraph equipment will be used as "pattern"plates and will go on through the stereotype process, asin the past, while others will be used as direct printingplates.The Merigraph system itself would operate at a sub-stantial pace only for about 2 hours per day. When thepersons operating the Merigraph process are not oc-cupied on this process, the Employer intends to placethem in other parts of the photoengraving operation.B.The Work in DisputeThe work in dispute involves the operation of a newmachine and printing process known as the MerigraphPhoto-Relief plate system.C.Contentionsof thePartiesThe Employer and the Photoengravers contend thatthe Employer's assignment of the disputed work toemployees represented by Photoengravers should beupheld. In this regard they rely on the following fac-tors: the Board's certification of the Photoengravers,the contract between the Employer and the Photoen-gravers, industry and area practice, relative skills,economy of operations, job impact, and employer pref-erence.The Stereotypers contends that the work should beassigned to employees it represents based on the follow-ing factors: the contract between the Employer and theStereotypers, the Board's limited certification of thePhotoengravers, and job impact.D. Applicabilityof theStatuteBefore the Board may proceed to the determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that: (1) the parties have not agreedupon a method for the voluntary adjustment of thedispute, and (2) there is reasonable cause to believe thatSection 8(b)(4)(D) has been violated.As to (1) above, the parties stipulated at the hearing,and we find, that there is no agreed-upon method ofvoluntary adjustment of the dispute which would bebinding on all the parties.As to (2) above, the Employer assigned the work toemployees represented by Photoengravers on Novem-ber 13, and notified the Stereotypers that stereotypers'work would be eliminated by the new process. OnNovember, 22, the Stereotypers claimed the disputedwork and invoked the grievance procedure of its con-tract with the Employer. On December 9, the Photoen-gravers notified the Employer that it claimed the workunder its contract with the Employer and threatened 162DECISIONS OF NATIONAL LABOR RELATIONS BOARD"all appropriate-action necessary, including strike ac-tion," should the work be assigned in any manner in-consistent with its claim.We find on these facts thatreasonablecause exists to believe that Section8(b)(4)(D) of the Act has been violated. Accordingly,we find that the dispute is properly before the Board fordetermination under Section 10(k) of the Act.E.Meritsof theDispute1.Area or industry practiceTestimony was adduced by the Employer and thePhotoengravers to the effect that predominant industryand area practice was to assignthe Merigraphprocessto photoengravers in situations where stereotyperswere employed, with the exception of situations wherephotoengravers were merged with stereotypers into anew unit entirely. Stereotypers cited only one-instancewhere such operations had been assigned to their mem-bers but acknowledged that the plant in question hadno photoengravers.In these circumstances, we find that this factor fa-vors the Photoengravers.2.Economy and efficiency of operationsUnder the Employer's existing assignment,photoen-gravers who are performing the Merigraph process,which only occupies about 2 hours a day,are alsoavailable to perform other assignments in the photoen-graving department, such as the photographic, filmdeveloping, and film correction operations. On theother hand, it would appear that the Employer wouldlose this flexibility of moving employees back and forthbetween and among the various functions of the entirephotoengraving department if the disputed work wereassigned to stereotypers. Stereotypers admittedly donot have experience with negatives, exposure time, orany other photo or chemical process and do not requirephotographic skills in their work as stereotypers. Thus,if the Merigraph platemaking work is assigned to themthey will be idle during the balance of their workingday, since the introduction of the Merigraph processwill totally eliminate the existing work in the stereoty-ping department.Accordingly, inasmuch as the assignment of theMerigraph process work to photoengravers contributesto the effective utilization of those employees and theefficient operation of the Employer's business, we findthat this factor favors an assignment to photoengrav-ers.3. SkillAlthough Stereotypersclaimsthat its. people can betrained to operate the Merigraph equipment satisfac-torily, the record makes it clear that the skills andexperience of photoengravers are more adaptable to theefficient operations of the Merigraph equipment. Un-like photoengravers, stereotypers have had no experi-ence with negatives, exposure time, or, for that matter,anything else related to photography. Photoengraversthrough experience and training possess better creden-tials to assessthe quality of theplate as it progressesthrough the various stages of development, and to beable to diagnose what should be done about any defectsthat may appear or problems that may arise.Accordingly, we find this factor favors assignment ofthe work in dispute to employees represented by Photo-engravers.4. Job impactIf the disputed work is awarded to photoengravers,the result will be that there will no longer be any stereo-typers employed by the Employer. Such would consti-tute a loss of nine jobs. If the work is awarded tostereotypers, five stereotypers would be retained andfive photoengravers would be retained. The resultingjobs lost to each of the crafts would be four stereotypingjobs and three photoengraving jobs.It is clear here that no matter which group of em-ployees receives the work, the other group will suffera loss of employment. Nevertheless, we find that, inabsolute number of jobs lost and impact on the con-tinuity of the craft, employees employed as stereotyperswill suffer more in the way of job loss than will thoseemployed as photoengravers. We further find that jobimpact adversity would be more equally shared amongthe competing groups if the work were awarded tostereotypers inasmuch as in that case both of themwould suffer an approximate 50-percent loss in jobs.Although we recognize that the individual photoen-gravers losing jobs because of the absence of such favor-able softening provisions as those provided in theStereotypers contract, we find this factor insufficient tooffset the quantitatively larger impact on jobs and unitthat the stereotypers would suffer.Accordingly, for the above reasons, we conclude thatjob impact would appear to favor an award of the workto stereotypers.5.Certification and collective-bargaining agreementsPursuant to an election conducted March 22, 1960,in Case 13-RC-7023, the Photoengravers was certifiedas the collective-bargaining representative of all em- CHICAGO LOCAL 245, GRAPHIC ARTS INTERNATIONAL UNIONployees in the photoengraving departmentof the Em-ployer. . . who are engaged in producing photo-engraved platesfrom any copy furnished by theEmployer tothe Photo-engraving Department, orwho are engaged in any of the processes pertainingto theproduction of photoengraved plates afterthe copyis furnished to the Department includingphotographyand the processing of all negativesand positives for plate-making purposes, the mak-ing of masksfor colorseparations,for plate-mak-ing purposes,drop out on plates or negatives, andretouching,color-scanning,stripping,painting,etching,finishing,engraving,tint-laying,routing,blocking and proofing,and including also the op-eration of such electronic plate-making devicesand machines as the Fairchild Scan-A-Graver andScan-A-Sizer and theKlischograph,all in connec-tion with and limited to the productionof photo-engraved plates in theEmployer's Photo-Engrav-ing Department.SinceJuly 4,1960, the date ofthe initial collective-bargaining agreement between the Employer and thePhotoengravers,through the present agreement, thePhotoengravers contracts have provided for jurisdic-tion over:The process of photoengraving and its attendantwork thereto is defined as being and is all opera-tions of the process pertaining to the production ofphotoengraving plates,plates for offset,plates forgravure and gravure cylinders and plates of anysubstance or material from copy or originals and-/or subjects when furnished in lieu of copy up tothe finished product.***Should the Company install any equipment oradopt any work processes designed as a substitutefor,or evolution of, work now being done byphotoengravers, the Company agrees to recognizethe jurisdictionof the GAIUover such equipmentand work processes.The contract of the Stereotypers with the Employerprovides that:It is mutually agreed that all processes of offsetplate-making,photo-polymer and all other formsof photosensitive platemaking shall be within the163jurisdiction of the Chicago Stereotypers' UnionNo. 4. The processes as mentioned above shallinclude all operations relative to the manufactureof offset plates,including camera,stripping, opa-quers and pre-sensitized platemakers as known tothe offset process as well as all other operationsnecessary for the preparation of offset printingplates, including preparation of the finished platesfor press,E.G. curving,crimping or treating of allplates for direct or offset printing.Should the Employer install any equipment oradopt any processes designed as a substitute for, orevolution of, work now being-done by Stereoty-pers,the Employer recognizes the jurisdiction ofthe Chicago Stereotypers'Union No.4 over suchequipment and process and shall make no otheragreement coveringsuch work.We find that the jurisdictional clauses of both con-tracts on their face appear to preserve the traditionalwork performed by the employees represented by thedisputing labor organizations in their respective depart-ments, and arguably,cover the disputed work.We fur-ther find that neither of the contracts expressly coversthe work in dispute herein,the operation of the Meri-graph Photo-Relief plate system.Therefore we cannot,and do not,accord controlling weight to either of thecollective-bargaining agreements in making our deter-mination.ConclusionUpon therecord as a whole,and after full considera-tion of all relevantfactors involved, we conclude thatthe Employer's employees who arerepresented by thePhotoengravers are entitled to perform the work indispute.Although wehave found that job impactwould tendto favorstereotypers,we do notfind thatfactor alone sufficient to outweigh those factors whichwe havefound favorassignmentof the disputed workto employees representedby thePhotoengravers, in-cluding theEmployer'sassignment and preference; thearea and industry practice,efficiencyand economy ofoperations,and relative skills.Accordingly, we shalldetermine the disputebefore us byawarding the dis-puted workat the Employer's newspaperin Gary, In-diana, to the Employer's employees represented by thePhotoengravers,but not tothat Unionor its members.Our present determination is limited to the particularcontroversywhich gaverise to thisproceeding. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF THE DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended,and upon the basis of theforegoing findings and the entire record in this proceed-ing, the National Labor Relations Board hereby makesthe following Determination of Dispute:Employees of The Post Tribune, a Division of North-west Publications,Inc.,Gary,Indiana,who are repre-sented by Chicago Local 245, GraphicArtsInterna-tional Union,AFL-CIO,are entitled to perform theoperation of a new machine and printing processknown as the Merigraph Photo-Relief plate system.